Mayes, J.,
delivered the opinion of the court.
Oounsel have entered into an agreement as to the facts; therefore we deem it unnecessary to fully restate same. There is but one question in the case, in our view of it. Yazoo Oity is the owner of its waterworks, electric light, sewerage, and street railway systems, and in order to generate the power for operating these utilities it has a power house located not a great distance from the main track of the Yazoo & Mississippi Valley Railroad Company. In operating this plant through the power *516house, it becomes necessary for the city to purchase about four thousand five hundred tons of coal per year. The city finds it cheaper to have this coal shipped via the railway than it does to have it sent by the river, and hence, in purchasing the coal, it is routed over the railway to its destination. After reaching the city it was found to cost it twenty-five cents per ton for cartage from the main line to the power plant, and in order to cut out this expense the city conceived the idea of putting in a spur track to the power house and having all cars sent over same To the power house. In order to accomplish this, it was necessary to run the spur over a lot belonging to appellant, and to use a strip of land through the lot of appellant, about one hundred and twenty-five feet in length and about twenty-five feet wide. It appears that the city constructed this spur track across this lot without the consent of appellant, and appropriated this land for this use before the appellant or the city knew the land belonged to appellant. This, however, is immaterial, as this particular feature does not affect the decision of the case. After it was discovered that this spur ran over appellant’s lot, negotiations were had by both parties looking to the sale of this land to the city; but the price could not be agreed upon. Appellant offered the land to the city for $500, but the city would only offer $75. In this condition of affairs, the city failing to agree with appellant upon a price, the city undertook to condemn the land and in this way take it for the purpose of this spur track for the use already stated. The appellant enjoined the condemnation proceedings on the ground that the city had no power under its charter to condemn the land for the purpose of putting a spur track to its power house. It will be seen that the increased cost to the city of getting its coal "to' its power house by having it carted from the main line of railway was twenty-five cents per ton, and on the four thousand five hundred: tons used by it during the year the total excess cost would be $1,125 per 'year. The owner of the lot offered to sell to the *517city this laud for $500, or $625 less-than it was actually costing the city per year to baul its coal; but tbe city refused to pay tbe $500, and seeks to take tbe property by tbe exercise of eminent domain power.
Tbe question in this case is whether, under section 20 of its charter, tbe city has tbe power to condemn this land for this purpose. Tazoo City is not under tbe general municipal chapter, but bolds its charter by special act. Tbe particular section involved in this case is section 20, and is as follows," viz.:
“Whenever said council shall deem it necessary to use or take and apply any private property, under the provisions of this act, for streets, roads, alleys, hospitals, burying grounds, landings, wharves, sewerage, waterworks, electric light lines, gas mains, street railways, places of quarantine and buildings required for quarantine or any other public purpose, or whenever said council shall deem it necessary to acquire an easement, user, or right of way in, under, or over any private property for the laying of water, sewer, or gas mains or pipes or any of the purposes above mentioned, they shall endeavor to purchase the said property, or the easement, user, or right of way in, under or over the same at a reasonable price, and if they cannot agree with the owner thereof or if the owner or owners be absent or incapable from legal disabilities of making a sale and conveyance of the land, or easement, user, or right of way wanted, said council ma'y proceed to condemn said land or the use, easement, or right of way therein under and according to the procedure of the laws of the state of Mississippi in such cases made and provided,” etc.
Unless it can be said that the city obtains the power to condemn this strip of land under that clause of its charter which gives it tbe power to condemn “places of quarantine and buildings required for quarantine or any other public purpose/3 it is apparent by all settled rules of construction that the charter of the city confers no power to con*518demn and take this private property for the use contemplated, unless it can be said that the city may take it for the purpose of saving expense. We shall discuss the above clause of the charter later on in this opinion in tire broadest sense in which it may be claimed that it is used, but for the present we will only say that the clause only gave the city the power to condemn land for “plac.es of quarantine and buildings required for quarantine or any other public purpose;” that is to say, when the city undertook'to condemn, it could condemn for quarantine purposes, “or any other public purpose,” always, of course, within the scope of the powers before specifically delegated for the use of the eminent domain powers.
This right of way is not necessary for any purpose of completing any essential feature of sewerage, or waterworks, or electric light lines, or gas mains, or street railways. All these things can be completely accomplished in eveiy particular without this spur track. The sole purpose of this taking is to reduce the expense of fuel to the city by taking appellant’s property for a use not needed in order 1» make effective its public utilities, and not named in its charter as cause for which the property might be condemned. When we examine section 20 for power to condemn for this purpose, it is not there, either b'y clear expression or necessary implication, because not essential to effectuate any purpose named in the charter. In other words, the sewerage, the waterworks, the electric light plant, the gas mains, the street railways, all may be conducted and carried on without this spur track, as well as with it. We must assume that the legislature gave the city in its charter all the power it intended it should exercise, and in so holding we are in line with the unanimous authority on this subject. Whenever a city seeks to exercise a power, it must find that power in its charter, or it must be one of necessary implication from other, powers granted in order to make effective the power which the legislature has granted in express terms.
*519No power conferred on any corporation, either private or municipal, is to be more strictly construed than the power to exercise the right of eminent domain. Thus, in 15 Cyc. p. 567, it is said: “The power of eminent domain being in 'derogation of the common right, acts conferring it are to be strictly construed, and are not to be extended beyond their plain provisions. The right to exercise the power is strictly limited to the purposes specified in the statute conferring it. The proposed use of the lands of the owner must be clearly embraced within the legitimate object of the power conferred. .Where there is any doubt in regard to the extent of the power, the landowner must have the benefit of that doubt.” In Binney’s case, 2 Bland. (Md.) 129, it is said: “The power to condemn private property is a portion of the eminent domain of the government, granted to this body politic, which should never be exercised by the government itself, but .with great caution and in cases most obviously for the public good. When, as has been justly observed in our country, the legislature undertakes to give away what is not their own, when they attempt to take the property of one man, which he has fairly acquired, and the general law of the land protects, in order to transfer it to another, even upon a complete indemnification, it will naturally be considered as an extraordinary act of legislation, which ought to be viewed with jealous eyes, examined with critical exactness, and scrutinized with all the severity of legal exposition. An act of this sort deserves no favor. To contrae it liberally would be sinning against the rights of property. In England it has been said that all courts have, for obvious reasons, at all times, construed such legislative enactments most strictly.” In Lewis on Eminent Domain, vol. 1, § 388, the same rule of construction is announced.
It is quite true that statutes granting these powers are not to . be so strictly construed as to defeat the evident purpose of the legislature in granting the power; but when we hold that the *520charter of Yazoo City does not carry with, it the power to condemn property for the purpose of a spur track to its power bouse, when the only authority conferred is to exercise eminent domain proceedings in order to take private property for waterworks, electric light, gas, and street railway purposes, we certainly do no violence to the act when we say this does not include the power to take land for railroad purposes. It is certain that in so construing the act we in no way defeat the purpose of the charter power. The city may complete, operate, and maintain all these utilities without the use of this spur track in any way. See, also, Chestatee, etc., Co. v. Cavenders Creek Company, 119 Ga. 354, 46 S. E. 422, 100 Am. St. Rep. 174. In the case of McElroy v. Kansas City (C. C.) 21 Fed. 260, Justice Brewer, in speaking upon this subject says; “In these days of enormous property aggregation, where the power of eminent domain is pressed to such an extent, and when the urgency of so-called public improvements rests as a constant menace upon the sacredness of private property, no duty is more imperative than that of the strict enforcement of these constitutional provisions intended to protect every man in the possession of his own.” See, also, Ligare v. City of Chicago, 139 Ill. 46, 28 N. E. 934, 32 Am. St. Rep. 179; City of Waterbury v. Platt Bros. & Co., 75 Conn. 387, 53 Atl. 958, 60 L. R. A. 211, 96 Am. St. Rep. 229.
On a review of all the authorities there is unanimity among them to the effect that the power to exercise the right of eminent domain, whether delegated to private or municipal corporations, is limited to the express terms or clear implication of the statute authorizing its exercise, and where it is to be implied it can only be implied in a case where the implied power is indispensable to the effectuation of the purpose granted by the express terms of the statute.
As to the argument, advanced by appellee, that even if it be held that the charter power naming specific things for which-*521private property may be condemned is not broad enough to ■cover tbe use sought here, yet the use intended is “a public use,” .and a general provision in the charter authorizes the taking not ■only for the specific things enumerated, but provides that private property may not only be condemned for those uses, but •for “any other public purposes,” we cannot agree that this contention is á sound one. It is quite true that the charter names certain things for which private property may be condemned, and then concludes with the sweeping clause of “any other public purpose,” thus seemingly delegating to the municipality a power of-eminent domain as broad as that possessed by the state. This clause can only mean that the powers conferred specifically shall be broad enough to accomplish this specific purpose. It is limited in its operation to the effectuation of the specific subjects named in the charter and adds no new and independent rights. State v. City of Newark, 54 N. J. Law, 62, 23 Atl. 129.
Eminent domain rights are attributes of sovereignty, to be exercised by the state with great caution and only in cases of public necessity. It is a power which sleeps in the bosom of the state until aroused into activity by an act of the legislature. This high power is never to be presumed to' be confided, to any public or private body or corporation, however great may be' the necessity for it to have and exercise such power. When it is asserted by any person or corporation, the state’s assent must be clearly given in legislative acts, and the subjects for which It may be exercised specifically named. No state has yet given to any corporation the sweeping power to condemn and take private property for “any public purpose,” without preceding every such clause with specifically named' subjects for which it may exercise the right. Even if it can be done, we do not believe any state will ever confide this sovereign power, so liable to abuse and filled with possibility of oppression, by a clause so sweeping as to vest any individual or corporation with the *522power to condemn at pleasure for any and every public use,, without specifically naming the public use. -
The court below having sustained the contention of the city and dissolved the injunction, the injunction is hereby reinstated, the decree reversed and cause remanded.

Reversed.